Appeal and cross appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered December 23, 2005 in a breach of contract action. The order denied the motion of defendant Safeguard Insurance Company for summary judgment and denied the cross motion of plaintiffs for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 26, 2007,
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs upon stipulation. Present—Gorski, J.E, Centra, Lunn, Peradotto and Pine, JJ.